DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Applicant’s amendments to the claims and arguments filed on January 14, 2021 have been received and entered. Claims 1, 4-5, 12, 15, 37-38, 41, 43, 58-59 have been amended, while claims 2-3, 6-11, 13-14, 16-36, 39-40, 42, 44-57 have been canceled. Claims 60-68 are newly added. Claims 1, 4-5, 12, 15, 37-38, 41, 43, 58-67 and 68 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-9, 12, 15-16, 20, 37 and 38 (group I) in the reply filed on December 2, 2019 was acknowledged. Applicant’s election of PD-1 as species for human or chimeric protein is also acknowledged. 
Claims 41 and 43 remain and claim 61is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2019.

Priority
This application is continuation application of 16/329,442 filed on 02/28/2019, which is a 371 of PCT/CN2017/099576 filed on 08/30/2017, that claims priority from Chinese application 201710757916.5 filed on August 29, 2017 and 201610784998.8 filed on 08/31/2016. August 31, 2016. 
It is emphasized that English translation copy of the priority document is not sought by the office. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to 
Claims 1, 4-5, 12, 15, 37-38, 58-60, 62-67 and 68 are under consideration.
New & modified-Claim Rejections - 35 USC § 112- necessitated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 12, 15, 37-38, 58-59, 62-67 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a genetically modified  mouse whose genome comprises a nucleic acid sequence encoding chimeric T cell immunoreceptor with Ig and ITIM domains (TIGIT)  protein comprising amino acid sequence of SEQ ID NO: 34 operably linked to a promoter of the mouse TIGIT gene at the endogenous mouse TIGIT locus, and wherein said mouse expresses the chimeric TIGIT and does not  express an endogenous mouse TIGIT protein, and wherein an anti-human TIGIT antibody can bind to the expressed chimeric TIGIT and block the interaction of the chimeric TIGIT with a TIGIT ligand, thereby increasing immune response. and 
the genetically modified mouse of claim 1, wherein the genome of the mouse further comprises a nucleic acid sequence encoding a humanized PD-1, 
does not reasonably provide enablement for mouse that has a humanized TIGIT extracellular region comprises a sequence that is at least 80% identical to amino acids 24-127 of SEQ ID NO: 30 showing contemplated biological activity of blocking the interaction of the chimeric TIGIT with a TIGIT ligand, thereby increasing immune response, at least 70 or 90% sequence identity to SEQ ID NO: 34 or replacing endogenous extracellular protein with a nucleic acid sequence encoding at least 50 or 80  amino acid residues of an extracellular region of a 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
	Claim 1 is directed to a genetically-modified mouse whose genome comprises a nucleic acid sequence encoding a chimeric T cell immunoreceptor with Ig and ITIM domains (TIGIT) at an endogenous TIGIT gene locus, wherein the chimeric TIGIT comprises a humanized TIGIT extracellular region and an endogenous cytoplasmic region, wherein the humanized TIGIT extracellular region comprises a sequence that is at least 80% identical to amino acids 24-127 of SEQ ID NO: 30, and the nucleic acid sequence encoding the chimeric TIGIT is operably linked to an endogenous regulatory element at the endogenous TIGIT locus, wherein the mouse expresses the chimeric TIGIT and does not express endogenous TIGIT, wherein an anti-human TIGIT antibody can bind to the expressed chimeric TIGIT and block the interaction of the chimeric TIGIT with a TIGIT ligand, thereby increasing immune response. Dependent claims limits the chimeric TIGIT comprises an amino acid sequence that is at least 90 or 95% identical 
The specification provide guidance that claimed transgenic mouse whose genome comprises humanized TIGIT could be achieved using identification of target sequence to for targeting specificity of small guide RNA (sgRNA) and the efficiency of Cas9 cleavage at the target gene as target sequence selection is important for sgRNA vector construction (example 1). It is disclosed that the correct expression vectors pT7-B2-6 and pT7-B2-10 are selected for subsequent experiments (example 1). It is further disclosed that a partial coding sequence of the TIGIT gene (Gene ID: 100043314) exon 2 (based on the transcript of NCBI accession number NM_001146325.l.fwdarw.NP_001139797.1) is replaced with a corresponding coding sequence of human homologous TIGIT gene (Gene ID: 201633) (based on the transcript of NCBI accession number NM_173799.3.f, .NP_776160.2). The comparison between the mouse TIGIT and human TIGIT is shown in FIG. 3, and the finally obtained humanized TIGIT gene is shown in FIG. 4. The humanized mouse TIGIT gene DNA sequence (chimeric TIGIT gene DNA) is shown in SEQ ID NO: 31. The coding region sequence, mRNA sequence and the encoded protein sequence thereof of the modified human TIGIT are respectively shown in SEQ ID NO: 32, SEQ ID NO: 33 and SEQ ID NO: 34 (see example 2).
The specification does not enable making and using a mouse with a chimeric TIGIT gene comprising s a humanized TIGIT extracellular region and an endogenous cytoplasmic region, wherein the humanized TIGIT extracellular region comprises a sequence that is at least 80% identical to amino acids 24-127 of SEQ ID NO: 30 as required in claim 1.  Claim 1 is limited to a humanized genomic sequence being at least 80°/o homologous to amino acids 24-127 of SEQ ID NO: 30 or at least 90% of SEQ ID NO: 34 or a nucleic acid sequence encoding at least 50 amino acid residues of an extracellular region of a human TIGIT (claim 62). The specification is limited to a mouse that expresses a humanized TIGIT protein as set forth in SEQ ID NO: 34. The specification does not teach any variants with 80°/o or higher homology to SEQ ID NO: 34  that allow expression of SEQ ID NO: 34 showing contemplated biological phenotype other than human genomic DNA” and “the design of a humanization strategy is far from routine.( Zhu, F Nature communications 10.1 (2019): 1-13, page 7, col. 2, para. 3).  It is relevant to note that Zhu explicitly states that the “The phenotype of a genetic mouse model— transgenic or genomically humanized—is not always predictable, but when unexpected outcomes arise, such models can provide valuable insight from studying the mechanism of why the observed outcome is different from expectation. As an example, to model myotonic dystrophy, the 3' end of the Dmpk (dystrophia myotonica protein kinase) gene was humanised, including the addition of 84 CTG repeats in the 3'-UTR, which leads to pathology in humans. In Dmpk- humanized mice, however, this repeat number failed to produce a pathogenic phenotype. (Zhu, page 9; emphasis added). Similarly, in larger-scale humanizing of the introns and exons of a gene, the mouse environment (chromosomal or cellular) cause unexpected phenotypes. Currently, this is unpredictable and must be assessed on a case-by-case basis, but does not preclude working with such animals. (Zhu, page 10). Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would have to perform undue experimentation to determine how to make/use a mouse with different variant of TIGIT encompassing any nucleic acid sequence encoding at least 80% sequence homologous to amino acids 24-127 of SEQ ID NO: 30 or at least 90% of SEQ ID NO: 34 or a nucleic acid sequence encoding at least 50 amino acid residues of an extracellular region of a human TIGIT other than nucleic acid encoding humanized TIGIT comprising amino acid as set forth in SEQ ID NO: 34 showing  the contemplated phenotype , without reasonable expectation of success. 
Claims 66 and 67 are directed to mouse whose genome comprises a nucleic acid sequence encoding a human TIGIT at an endogenous TIGIT gene locus, wherein the nucleic acid sequence encoding the human TIGIT is operably linked to an endogenous regulatory element at the endogenous TIGIT locus. The claims as presented encompass insertion of one or more TIGIT gene segment at the TIGIT locus such that human TIGIT sequence is operably linked to endogenous regulatory sequence. The specification does not enable inserting a human TIGIT gene segment such that it is operably linked to an endogenous promoter at the TIGIT locus. The guidance provided in the specification is limited to a partial coding sequence of the TIGIT gene exon 2 is replaced with a corresponding coding sequence of human homologous TIGIT gene. The humanized mouse TIGIT gene DNA sequence (chimeric TIGIT gene DNA) is shown in SEQ ID NO: 31. The coding region sequence, mRNA sequence and the encoded protein sequence thereof of the modified human TIGIT are shown in S SEQ ID NO: 34 (see example 2). The art teaches “exclusion of introns, which might help to keep things simple in a humanization strategy, can potentially be disruptive. For example, when the xenobiotic sensor PXR (Pregnane X receptor) was originally humanized, some introns were excluded-it was later discovered that this caused a mis-splicing event as a result of exons 7 and 8 fusion, leading to creation of a new splice-acceptor site and variant whereby exon 5 spliced to exon 8 (see page 8, col. 1, para. 2). Further, it is is not always clear how far one should extend genomic humanization in order to most faithfully recapitulate human gene expression in a mouse context. In eukaryotes, for example, it largely remains to be determined where and how transcription terminates, which may be many bp or even kb beyond the polyadenylation signal in a transcript. Transcription terminator proteins are involved in releasing mRNAs and RNA Polymerase II from each, and this is coupled to cleavage and polyadenylation of the 3ʹ end of mRNAs and associated with the effects of transcription boundary-associated RNAs, which include terminus-associated RNA. Termination can occur at different sites 3ʹ of the polyadenylation signal, and usually it is not known how far to humanize beyond the 3ʹ-UTR of a gene. Yet, these sequences can have profound effects on transcription and translation (see Zhu et al ). The art further teaches genomic humanization studies have shown that phenotypes could range from relatively mild to apparently no different from wild-type mice (see page 6, col. 2, last para.).  Without such guidance, it would have required those of skill undue experimentation to make and use the mouse whose genome comprises any nucleic acid sequence encoding any human TIGIT at an endogenous TIGIT gene locus as broadly encompassed by claim 67, without reasonable expectation of success. 
Claim 37 is directed to mouse further comprises a sequence encoding any additional human or chimeric protein. The specification fails to enable crossing the humanized TIGIT mouse with any second human or chimeric gene as broadly encompassed by claims 37 and 38 other than a mouse with humanized PD1 genes. As written, the claim encompasses crossing the humanized TIGIT mouse with a human or chimeric protein is programmed cell death protein 1 (PD-1), CTLA-4, Lymphocyte Activating 3 (LAG-3), T-Cell Immunoglobulin And Mucin Domain-Containing Protein 3 (TIM-3), Programmed Cell Death 1 Ligand 1 (PD-L1), TNF Receptor Superfamily Member 9 (4-1BB), CD27, CD28, CD47, OX40, CD27, Glucocorticoid-Induced TNFR-Related Protein (GITR), or B And T Lymphocyte Associated (BTLA). However, the guidance provided in the specification is limited to crossing humanized TIGIT mouse with 
Withdrawn-Claim Rejections - 35 USC § 102
Claims 1, 3-5, 7 and 9 were rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Clark et al (WO/2009/126688, dated 10/15/2009). In view of Applicants’ amendment of base claim 1, introducing the limitation of claim 2,  the previous rejections of claims 1, 3-5, 7 and 9 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
Withdrawn-35 USC § 103- necessitated by amendments
Claims 1-5, 7-8, 12, 15-16, 20, 37 were rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO/2009/126688, dated 10/15/2009), Stanietsky et al (Eur J Immunol. 2013 August ; 43(8): 2138–2150) and Wang et al (WO/2013/063556, dated 05/02/2013). Applicant’s amendments to the claims and arguments that none of the reference teach modification at endogenous TIGIT locus for expression of TIGIT and unpredictability in making and using  humanized mouse was found persuasive. Therefore, previous rejection of claims are hereby withdrawn.  
Claims 1, 37 and 38 were rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO/2009/126688, dated 10/15/2009), Stanietsky et al (Eur J Immunol. 2013 August ; 43(8): . 

Maintained-Double Patenting
Claims 1, 4-5, 12, 15, 37-38, 58-59, 62-67 and 68  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 12, 15-16, 20, 21-22, 25, 37-38, 41 and 43 of copending Application No. 16329442 (20190328907). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to argument
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and application 16329442. Thus the rejection is maintained.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al (WO/2009/126688, dated 10/15/2009), Stanietsky et al (Eur J Immunol. 2013 August ; 43(8): 2138–2150) and Wang et al (WO/2013/063556, dated 05/02/2013) and  Gurer et al (USPGPUB 20160157470, dated 06/09/2016), Lute et al (Blood. 2005; 106:3127-3133)). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632